DETAILED ACTION
This is a first office action in response to application 16/850,072 filed on April 16, 2020 in which claims 1-4 are presented for examination. The application is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgement
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) of Japanese Patent Application No. 2019-077617 filed on April 16, 2019.

Invention Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 7,705,873 to Kuse (“Kuse”) and further in view of U.S. Pat. 7,719,824 to Tanaka et al. (“Tanaka”), U.S. Pub. 2020/0249888 to Kurita et al. (“Kurita”) and U.S. Pub. 2010/0281185 to Takayama (“Takayama”).
Regarding claim 1, Kuse describes an image forming apparatus provided with a prior-art USB connector that is connected to the main frame of the image forming apparatus to input data from an external device (Kuse, column 1/lines 17-34). Kuse does not provide further details about how the prior-art USB connector is attached to the main frame of the image forming apparatus.
However, Tanaka describes USB connectors used to connect external devices to a notebook personal computer (Tanaka, Figs. 1-2 and column 3/lines 40-42: on the right flank of the main unit 20 of the notebook personal computer are three USB connectors 212) and discusses details of how the USB connectors are attached to notebook Personal computer (Tanaka, Figs. 10-11 and column 7/lines 12-43)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have attached the USB connector to the main body of Kuse image forming apparat according to Tanaka’s teachings because by doing so it can accomplished the desired objective without undue experimentation.
With respect to the specific claim language, Kuse and Tanaka in combination disclose:
An image forming apparatus, comprising:
a connector having a connecting portion to which a USB memory is attachable (Kuse, Fig. 1 and column 6/lines 49-50); 
a support member configured to support the connector, the support member having a screw hole (Tanaka, Figs. 10-11: the support fitting 213 has screw hole 213f and corresponds to the claimed support member); 

Kuse and Tanaka are silent about fixing the connector at a second position where the connecting portion is located inside the exterior cover.
However, Kurita describes an image forming apparatus featuring a USB connector positioned inside the exterior cover of the device (Kurita, Figs. 6 and 7 and [0050]: a USB connector 39 is fixed by a screw 40 through a connector supporting member 37 to a vertical surface 31a of a fixing table 31, which is fixed to a front-side frame 6b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used an internal USB connector such as that described by Kurita in Kuse and Tanaka’s combined image forming apparatus to be able to connect additional components such as and IC card reader (Kurita, [0058]/lines 1-6: a USB plug 63 connected to the IC reader 61 is connected to the USB connector 39).
In combination, Kuse, Tanaka and Kurita disclose 
a second screw hole provided on the main body correspondingly to the screw hole of the support member (Tanaka, Fig. 13 and column 8/lines 9-10: the support fitting 
Furthermore, with respect to possibly connecting the same connector at possibly different positions for connecting internal and external devices, Takayama discloses an MFP serving as a host-side device for a USB communication unit (Takayama, Fig. 11 and [0096]). The USB I/F controller 113 has a plurality of ports and controls the communication between the MFP and devices that are connected to USB sockets, each corresponding to the ports in accordance to the USB standard (Takayama, [0099]). The devices connected include keypad and a storage device (internal to the MFP) and a card reader (external to the MFP), all connected through USB cables (Takayama, Fig. 11 and [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used a USB connection architecture similar to Takayama’s in Kuse, Tanaka and Kurita’s image forming apparatus because it supports several connections which could be used to connect internal or external devices quite flexibly. Here the devices are connected to the USB controller through flexible USB cables and it would be obvious to position each one of the USB connectors for connection to internal or external devices according to specific requirements.
Regarding claim 3 (dependent on claim 1), Kuse, Tanaka, Kurita and Takayama further disclose the image forming apparatus further comprising an IC card reader with .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuse, Tanaka, Kurita and Takayama as applied to claim 1 above, and further in view of U.S. Pat. 7,450,391 to Chen et al. (“Chen”).
Regarding claim 2 (dependent on claim 1), Kuse, Tanaka, Kurita and Takayama disclose an opening portion being formed on the exterior cover at a position corresponding to that of the connecting portion of the connector located at the first position (Tanaka, Fig. 1: there are opening in the computer’s exterior cover in the vicinity of the USC connectors 212) but are silent about an exterior cover.
However, Chen discloses a computer front bezel and a USB cover which covers openings in the bezel located near openings for USB connectors (Chen, Fig. 1 and column 2/lines 24-32)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used a USB cover such as that taught by Chen in Kuse, Tanaka, Kurita and Takayama’s image forming apparatus so as to protect the USB connector from dust when the connector is not in use or to cover the hole in the bezel when the USB is not installed at that location.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuse, Tanaka, Kurita and Takayama as applied to claim 1 above, and further in view of U.S. Pub. 2010/0281185 to Takayama (“Takayama”).
Regarding claim 4 (dependent on claim 1), Kuse, Tanaka, Kurita and Takayama are silent about a numerical keypad.
However, Takayama describes that internal devices that are installed in an MFP, such as for example a keypad, are connected through USB ports (Takayama, Fig. 11 and [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have added a numerical keypad to Kuse, Tanaka,  Kurita and Takayama’s the image forming apparatus and have connected the keypad through a USB port, as suggested by Takayama as a benefit to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674